Appeal from a judgment of the Erie County Court (Sheila A. DiTullio, J.), rendered July 26, 2011. The judgment convicted *1468defendant, upon his plea of guilty, of murder in the second degree and criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, murder in the second degree (Penal Law § 125.25 [1]). We reject defendant’s contention that his waiver of the right to appeal is invalid. “[T]he record demonstrates that County Court engage [d] the defendant in an adequate colloquy to ensure that the waiver of the right to appeal was a knowing and voluntary choice” (People v Burt, 101 AD3d 1729, 1730 [2012], lv denied 20 NY3d 1060 [2013] [internal quotation marks omitted]). Defendant’s valid waiver of the right to appeal encompasses his contention that the sentence is unduly harsh and severe (see People v Lopez, 6 NY3d 248, 256 [2006]). Present — Scudder, P.J., Peradotto, Lindley, Sconiers and Whalen, JJ.